Title: From George Washington to Nicholas Cooke, 4 August 1775
From: Washington, George
To: Cooke, Nicholas

 

Sir
[Cambridge] August 4. 1775

I was yesterday favoured with yours of the 31st July—we have yet no certain Account of the Fleet which sailed out of Boston the 25th but if our Conjectures & Information are just we may expect to hear of it every Hour.
I am now, Sir, in strict Confidence to acquaint you that our Necessities in the Articles of Powder & Lead are so great as to require an immediate Supply—I must earnestly intreat you will fall on some Measures to forward every Pound of each in the Colony which can possibly be spared—It is not within the Propriety & Safety of such a Correspondence to say what I might upon this Subject: It is sufficient that the Case loudly calls for the most strenuous Exertions of every Friend of his Country and does not admit the least Delay—No Quantity however small is beneath Notice, & should any arrive I beg it may be forwarded as soon as possible—But a Supply of this kind is so precarious not only from the Danger of the Enemy but the Oppy of purchasing that I have revolved in my Mind every other possible Chance & listned to every Proposition on this Subject which could give the smallest Hope—Among others I have had one made which has some Weight with me as well the General Officers to whom I have proposed it. One Harris is lately come from Bermuda, where there is a very considerable Magazine of Powder in a remote Part of the Island, & the Inhabitants well disposed not only to our Cause in General, but to assist in this Enterprize in particular: We understand there are two armed Vessels in your Province commanded by Men of known Activity & Spirit: One of which it is proposed to dispatch on this Errand with such other Assistance as may be requisite: Harris is to go along as the Conductor of the Enterprize & to avail ourselves of his Knowledge of the Island but without any Command: I am very sensible that at first View this Project may appear hazardous, & its Success must depend upon the Concurrence of many Circumstances but we are in a Situation which requires us to run all Risques—No Danger is to be considered when put in Competition with the Magnitude of the Cause & the absolute Necessity we are under of increasing our Stock—

Enterprizes which appear chimerical often prove successful for that very Circumstance[.] Common Sense & Prudence will suggest Vigilance & Care where the Danger is plain & obvious but where little Danger is apprehended the more the Enemy is found unprepard & consequently there is the fairer Prospect of Success. Mr Brown has been mentioned to me as a very proper Person to consult upon this Occasion, you will judge of the Propriety of communicating it to him in Part or the whole: And as soon as possible favour me with your Sentiments & the Steps you may have taken to forward it. If no immediate & safe Oppy offers you will please to do it by Express. Should it be inconvenient to part with one of the armed Vessels perhaps some other might be fitted out or you could devise some other Mode of executing this Plan, so that in Case of a Disappointmt the Vessel might proceed to some other Island to purchase.
My last Letter from the Hon. Continental Congress recommends my procuring from the Colonies of Connecticut & Rhode Island a Quantity of Tow Cloth for the Purpose of making Indian Shirts for the Men many of whom are very destitute of Cloathing. A Pattern will be sent you & I must request you to give the necessary Directions throughout your Government that all the Cloth of the above kind may be bought up for this Use & suitable Persons set to Work to make it up. As soon as any Number is made worth the Conveyance you will please to direct them to be forwarded. It is designed as a Species of Uniform both cheap & convenient.
We have had no Transactions of any Consequence in either Camp since my last, but what are in the publick Papers & are related with tolerable Accuracy. The Enemy still continue strengthning their Lines & we have Reason to believe intend to bombard our Lines with the Hope of forcing us out of them. Our Poverty in Ammunition prevents our making a suitable Return.
Since writing the above Col: Porter has undertaken to assist in the Matter or to provide some suitable Person to accompany Harris to you who will communicate all Circumstances to you.
